Citation Nr: 1443214	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for L4-5 disc herniation with stenosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1981, and from March 2002 to July 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2010; a statement of the case was issued in January 2012; and a substantive appeal was received in February 2012.   

The Veteran was scheduled to testify at a Board hearing in July 2013.  He failed to report for the hearing or provide good cause for his failure to report.

The issue of entitlement to service connection for L4-5 disc herniation with stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no medical diagnosis of a current chronic hearing loss disability for VA compensation purposes.

2.  Obstructive sleep apnea was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for an award of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his obstructive sleep apnea.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that obstructive sleep apnea, first reported several years post service, had its onset in service or is otherwise related thereto.

The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examination report reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 20, 15, 10, 10, and 15 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 20, 20, 30, 25, and 20 decibels respectively.  Speech recognition scores were 94 percent bilaterally.   

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, there is no medical evidence showing that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board acknowledges that the August 2010 VA examiner diagnosed mild sensorineural hearing loss in the left ear at 2000 hertz.  However, in order to constitute a current disability for VA purposes, the Veteran's hearing loss has to meet the provisions of 38 C.F.R. § 3.385.  There is no evidence that it does in this case.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an alleged hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Obstructive sleep apnea

The service treatment records fail to reflect any findings attributed to obstructive sleep apnea.  Additionally, the Veteran underwent numerous VA examinations and he completed numerous Reports of Medical Histories while in the reserves.  He consistently denied having frequent trouble sleeping.  The Veteran completed a Report of Medical Assessment in June 2002 (STRs folder 2).  He indicated, by checked box, that he did not have any questions or concerns about his health, and that he did not intend to seek VA disability benefits.  

The Veteran underwent a sleep study in July 2009, at which time he was diagnosed with obstructive sleep apnea.  Neither this sleep study nor any other treatment report attributes obstructive sleep apnea to service.  

Analysis

As the service treatment records lack the documentation sufficient to identify a chronic obstructive sleep apnea disability, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

However, in this case, there is no evidence demonstrating continuity of symptomatology.  Neither the July 2009 sleep study that diagnosed obstructive sleep apnea nor any other treatment report reflects that the Veteran's sleep apnea has been continuous since discharge from service.  

At the outset, the Board notes the gap of approximately 7 years between the Veteran's separation from service and the first documented treatment of obstructive sleep apnea.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006)).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  However, in this case, the Veteran has never offered any express statements indicating that his sleep apnea has been continuous since his discharge from service.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  In any event, as obstructive sleep apnea is not a chronic disease under 38 C.F.R. § 3.309(a), service connection cannot be established solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that obstructive sleep apnea is related to the Veteran's active service, then an award of service connection would be appropriate.

As noted above, the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his obstructive sleep apnea because the standards of McLendon are not met in this case.  The evidence of record fails to suggest that obstructive sleep apnea, first reported several years post service, had its onset in service or is otherwise related thereto.

The Veteran himself believes that his obstructive sleep apnea is related to service.  He is competent to describe symptoms of obstructive sleep apnea.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of obstructive sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for obstructive sleep apnea is denied


REMAND

The Board notes that the Veteran reported low back pain without trauma in October 1978 (STR folder 1).  He reported pain upon twisting and stooping.  He reported that the only known activity from the day had been playing basketball.  A few days later, he reported that he sustained a fall during the game.  The examiner noted that he had palpable tenderness in the right mid thoracic.  He was assessed with thoracic paraspinal right to mid right; trapezius strain.

The RO, in its August 2010 rating decision, failed to acknowledge these findings.  In the January 2012 statement of the case, the RO noted the in-service findings, but denied the claim because all subsequent treatment records were within normal limits and the Veteran denied back problems in subsequent Reports of Medical History.

In a June 2009 treatment report, the Veteran stated that he has had 24 years of service in the reserves.  Treatment reports reflect that the Veteran sustained a low back strain in September 1991 (STR folder 2).  A March 2006 treatment report reflects that he suffered a back strain in November 2005 (STR folder 1).  A January 2007 treatment record reflects that he sought treatment for low back pain after falling down three steps (STR folder 2).  An October 2007 treatment report reflects that the Veteran reported lower back pain after stepping into a grounding ladder at work (STR folder 2).  He stated that he had a history of back problems.  

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's current back disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability began during or is causally related to service, to include the October 1978 back pain reported during service and assessed as a thoracic paraspinal right to mid right; trapezius strain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


